Citation Nr: 1517813	
Decision Date: 04/24/15    Archive Date: 05/04/15

DOCKET NO.  09-20 474	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for schizophrenia, to include as secondary to service-connected tinnitus and hearing loss disability of the right ear.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran; the Veteran's Sister; the Veteran's Brother-in-law


ATTORNEY FOR THE BOARD

W. R. Stephens, Associate Counsel

INTRODUCTION

The Veteran served on active duty from December 1966 to December 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a January 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California, which denied entitlement to service connection because the Veteran failed to submit new and material evidence.

This matter was previously remanded by the Board in January 2014 for further evidentiary development.

The Board has not only reviewed the Veteran's physical claims file but also the electronic records maintained in the Virtual VA and VBMS systems to ensure review of the totality of the evidence.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As noted in the Veteran's March 2015 Post-Remand Brief, the March 2014 VA examiner failed to properly address the Board's January 2014 Remand Directives.  The January 2014 Board Remand instructed the examiner to provide an opinion with regard to both direct and secondary service connection for the Veteran's schizophrenia.  However, the examiner failed to provide a direct opinion regarding the potential link between the Veteran's military service and his currently diagnosed schizophrenia.  As a result, a remand is required as the Board's January 2014 Remand instructions were not substantially complied with.  Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting that where remand order of the Board are not followed, the Board errs as a matter of law when failing to ensure compliance).

In addition, the Board notes that the record indicates the Veteran was at some point receiving Social Security disability compensation.  The record contains a request from VA for such records; however, the records do not appear to be associated with the claims file.  Proper steps should be taken to ensure that the records are in fact associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he identify any other relevant treatment that he has received or is receiving for schizophrenia, and request that he forward any additional records to VA to associate with the claims file or provide VA with authorization to obtain such records.

Take proper steps to ensure that records that were authorized in prior 21-4142 Forms by the Veteran are associated with the claims file.

If the Veteran is receiving regular VA treatment, obtain the updated medical records and associate them with the claims file. 

2.  Take appropriate steps to obtain and associate SSA records with the claims file.  Any steps taken should be documented in the claims file.

3.  After the above development has been completed to the extent possible, return the claims file to an examiner of appropriate knowledge and expertise to determine whether the Veteran's currently diagnosed schizophrenia is etiologically related to his active duty service or secondary to a service-connected disability.  It is up to the discretion of the examiner if a new examination is necessary, or in the alternative, an addendum opinion is sufficient.

The claims folder must be made available to the examiner, and, the examiner must review the entire claims file in conjunction with the examination.

All tests and studies deemed necessary by the examiner should be performed. The examiner should:

a)  Provide an opinion as to whether it is as least as likely as not (i.e. is at least a 50 percent probability) that the Veteran's schizophrenia was incurred during service.

b)  Provide an opinion as to whether it is as least as likely as not that the Veteran's schizophrenia was either (1) caused by or (2) is aggravated by the Veteran's service-connected tinnitus and hearing loss disability.  In reaching this opinion, the examiner should address the Representative's March 2015 contention that a person with schizophrenia is more susceptible to increased mental health problems associated with tinnitus.

The examiner is advised that the term "as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as to find against causation.  "More likely" and "as likely" support the contended causal relationship or a finding of aggravation; "less likely" weighs against the claim.

A report of the examination should be prepared and associated with the Veteran's VA claims file. A complete rationale which includes citation to any relevant facts, evidence, or medical principles must be provided for all opinions rendered.  The examiner should directly address the lay statements provided by the Veteran, the Veteran's sister, the Veteran's brother, and the Veteran's brother-in-law.  If the examiner cannot provide the requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to what additional information is necessary and why the opinion sought cannot be given without resorting to speculation.

4.  After the requested records review and opinion are completed, the report should be reviewed to ensure complete compliance with the directives of this remand.  If the report is deficient in any manner, it should be returned to the reviewing personnel.  See Stegall v. West, 11 Vet. App. 268 (1998).

5.  After undertaking any other development deemed appropriate, the RO will re-adjudicate the issues on appeal.  If any benefit sought is not granted, the appellant and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




